Name: 91/559/ECSC, EEC, Euratom: Commission Decision of 23 October 1991 adjusting the weightings applicable from 1 June 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: 1991-11-05

 Avis juridique important|31991D055991/559/ECSC, EEC, Euratom: Commission Decision of 23 October 1991 adjusting the weightings applicable from 1 June 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 304 , 05/11/1991 P. 0020 - 0021COMMISSION DECISION of 23 October 1991 adjusting the weightings applicable from 1 June 1991 to the remuneration of officials of the European Communities serving in non-member countries (91/559/ECSC, EEC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (ECSC, EEC, Euratom) No 2330/91 (3) laid down the weightings to be applied from 1 January 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4); Whereas some of these weightings should be adjusted with effect from 1 June 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 June 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 23 October 1991. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 214, 2. 8. 1991, p. 3. (4) See page 18 of this Official Journal. ANNEX Country of employment Weightings applicable with effect from 1 June 1991 Algeria 38,9200000 Argentina 116,0200000 Botswana 58,3300000 Brazil 45,7700000 Egypt 50,7900000 Ethiopia 85,8200000 Fiji 62,2900000 Guyana 4,2100000 Haiti 99,8900000 Israel 83,6900000 Kenya 49,4000000 Lebanon 23,4500000 Mauritania 122,5500000 Mauritius 58,1500000 Mexico 57,3500000 Peru 350,7500000 Poland 24,3900000 Republic of Cape/Verde 99,0300000 Somalia 16,9500000 Surinam 190,5800000 Swaziland 49,6500000 Tanzania 37,1900000 Turkey 57,8500000 Uruguay 58,1100000 USSR 149,3700000 Venezuela 53,1900000 Yugoslavia 54,1300000 Zaire 31,8500000 Zambia 66,5800000